DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/2021 and 3/4/2022 are being considered by the examiner.
Response to Amendment
The preliminary amendment to the claims filed 3/1/2021 has been entered:
Claims 1-15 are cancelled.
Claims 16-30 are active.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the motor (claim 19), the shot detection means (claims 22-23), the vehicle (claims 27-30), the chassis (claim 28), and the tower (claim 29) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment to the specification filed 3/1/2021 has been entered.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 16, 21, and 23 are objected to because of the following informalities:
Regarding claim 16, “the line of sight” (lines 2-3) should say “a line of sight”.
Regarding claim 21, “wherein the gunner’s sight comprises” in lines 1-2 should instead say “further comprising”.
Regarding claim 23, “after shot detection” in line 1 should instead say “after a shot is detected”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the metes and bounds of the limitation “at least one optics” in line 2 is unclear as claimed because the specification and claims are silent as to what the at least one optics is, or could be. Optics is the study of the behavior and properties of light and does not necessarily refer to a specific structural component. Does “at least one optics” refer to a mirror, a lens, a telescope, a riflescope, a microscope, a laser, a fiber optic, a combination of these components, or something else? There are too many known optical devices to determine what “at least one optics” could refer to. Clarification is required.
Claim 18 recites the limitations “the transparent regions” (lines 1-2) and “the protective position” (lines 2-3). There is insufficient antecedent basis for these limitations in the claim. Claim 18 depends from claim 16, which recited that the at least one protective element is at least partially transparent. As such, there is no antecedent basis for the limitation “the transparent regions”.  The examiner notes that the limitation that the protective element is “at least partially transparent” suggests that the protective element is semitransparent, or translucent, as opposed to having one or more transparent regions. Additionally, “the protective position” was not previously claimed, since a protective position was recited in claim 17, but claim 18 depends from claim 16 and does not depend from claim 17. Further, the word “they” in line 3 is unclear as to which previously recited limitation applicant is referring to. For examination, it was assumed that applicant intended to claim that the transparent region is in the line of sight.
Claim 19 recites the limitations “the protective position” (line 2) and “the resting position” (line 2). There is insufficient antecedent basis for these limitations in the claim. A protective position and a resting position were not previously claimed.
Claim 20 recites the limitation “the transparent region” (lines 1-2). There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends from claim 16, which recited that the at least one protective element is at least partially transparent. As such, there is no antecedent basis for the limitation “the transparent region”.  The examiner notes that the limitation that the protective element is “at least partially transparent” suggests that the protective element is semitransparent, or translucent, as opposed to having one or more transparent regions. Further regarding claim 20, the limitation “reinforced so that it withstands ballistic effects” in line 2 is unclear as claimed. The specification and claims are generally silent as to what corresponding structure satisfies the limitation. Further, there is a seemingly unlimited range of ballistic effects. Clarification is required.
Regarding claim 21, the limitation “at least one additional detector” in line 2 is unclear as claimed because a detector was not previously claimed. It is the examiner’s belief that deleting the word “additional” would overcome the issue. Further, claim 21 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the structural cooperative relationship between the at least one detector and the other claimed structural components of the gunner’s sight.
Claims 22-23 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the structural cooperative relationship between the shot detection means and the other claimed structural components of the gunner’s sight.
Claim 23 recites the limitation “its protective position” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. A protective position was not previously claimed. Additionally, it is unclear which previously recited limitation “its” refers to. For examination, it was assumed that applicant intended to claim a protective position of protective element.
Claim 26 recites the limitation “the sighting windows” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Applicant previously claimed at least one sighting window, which does not necessarily provide antecedent basis for the phrase “the sighting windows” since “at least one sighting window” could also refer to a single sighting window.
Regarding claim 29, it is unclear what applicant is intending to claim by the limitation of “a tower of the vehicle” as recited in line 2. What is a tower of a vehicle? Clarification is required.
Claims 17, 24-25, 27-28, and 30 are rejected for depending from an indefinite claim. In light of the above issues, the claims were examined only as their scope was best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehr (US 20150355453), herein ‘Fehr’.
Regarding claim 16, Fehr discloses a gunner's sight (10) comprising: 
a housing (3); 
an opening (4) in the housing;
at least one optical device (2; par. 41 lines 1-4) arranged in the housing (par. 42 lines 1-4) such that a line of sight of the at least one optical device extends through the opening (Fig. 2); and 
a protective element (5) with at least one transparent region (37; par. 47 lines 2-5).
Regarding claim 17, Fehr discloses wherein the protective element is adapted to transfer between a protective position where the protective element is at least partially arranged in the opening (Figs. 6-8; closed position; par. 7 lines 3-5) and a resting position where the protective element is arranged outside of the opening (Figs. 4-5; open position).
Regarding claim 18, Fehr discloses wherein the at least one transparent region of the protective element is in the line of sight of the at least one optical device when the protective element is in a protective position (Figs. 6-8; par. 47 lines 1-5).
Regarding claim 19, Fehr discloses wherein the protective element is transferred between a protective position (Figs. 6-8; closed position) and a resting position (Figs. 4-5; open position) by a motor (31).
Regarding claim 20, Fehr discloses wherein the protective element is adapted to withstand a ballistic threat (par. 42 lines 1-2; par. 43 lines 1-4).
Regarding claim 21, Fehr discloses at least one detector (8; 26-27; or par. 15 lines 1-7).
Regarding claims 22-23, Fehr discloses wherein the protective element is automatically transferred into a protective position (Figs. 6-8; closed position) after an incoming projectile is detected by a threat detection means (par. 15 lines 1-7).
Regarding claim 24, Fehr discloses wherein the at least one optical device is rotatably and/or pivotably arranged in the housing (par. 11 lines 1-7; par. 45 lines 1-15).
Regarding claims 25-26, Fehr discloses wherein the housing comprises at least one sighting window which is positionally fixed and fully transparent (Fig. 2; par. 43 lines 4-7).
Regarding claims 27-30, Fehr discloses wherein the gunner’s sight is arranged rotatably and/or pivotably on or in a chassis or a tower of a vehicle (par. 25 lines 2-5; par. 41 lines 4-8; par. 60 lines 4-9).
Conclusion
Claims 1-15 are cancelled. Claims 16-30 are rejected. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641